Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.

Allowable Subject Matter
1.	Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

2.	The prior art of record does not teach or suggest the distinct features “wherein in a period between that the controller finishes initialization and that the host finishes initialization, the controller access user data in the flash memory array”, recited in the independent claim 1. Claims 2-6 and 15 are dependent from the independent claim 1.
3.	The prior art of record does not teach or suggest the distinct features “wherein in a period between that the controller finishes initialization and that the host finishes initialization, the controller determines whether a powered-on access table exists in the flash memory array”, recited in the independent claim 7. Claims 8-11 are dependent from the independent claim 7.
4.	The prior art of record does not teach or suggest the distinct features “determining whether the powered-on access table exists in a period after the storage device finishes initialization and before a host finishes initialization”, recited in the independent claim 12. Claims 13-14 are dependent from the independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              
Friday, July 8, 2022